            Case 1:16-cv-11205-PBS Document 108 Filed 10/08/18 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 MARCOS DaSILVA and MATTEUS
 FERREIRA, on behalf of themselves
 and all others similarly situated,
                        Plaintiffs,
                                                  Case No.: 1:16-cv-11205-PBS
 v.
 BORDER TRANSFER OF MA, INC.,
 And PATRICK McCLUSKEY,
                        Defendants.

                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Fed. R. Civ. P. 56, Defendants Border Transfer of MA, Inc. and Patrick

McCluskey, by counsel, respectfully move for summary judgment and request the Court to rule as

a matter of law as follows: (a) That Plaintiffs and other members of the certified class are not

entitled as a matter of law to recover deductions taken by BTMI from settlement compensation;

(b) That Plaintiffs and other members of the certified class are not entitled as a matter of law to

recover non-deduction, out-of-pocket business expenses purportedly incurred for workers’

compensation insurance and cargo insurance; and (c) That Mr. Humberto Chantre does not qualify

as an “individual” subject to Section 148B of the Wage Act, and, even if considered an “individual”

covered by the Wage Act, Mr. Chantre does not qualify as an employee under Section 148B.

       Defendants’ motion is supported by concurrently-filed Memorandum in Support of Motion

for Class Certification, Defendants’ Separate Statement of Undisputed Material Facts in Support

of Motion for Summary Judgment, and the Declaration of Andrew J. Butcher and accompanying

exhibits.

                             REQUEST FOR ORAL ARGUMENT

       Defendants respectfully request oral argument on their Motion for Summary Judgment.


Date: October 8, 2018                                /s/ Andrew J. Butcher
                                                     Andrew J. Butcher
           Case 1:16-cv-11205-PBS Document 108 Filed 10/08/18 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on October

8, 2018.

                                                        /s/ Andrew J. Butcher
                                                        Andrew J. Butcher



                              CERTIFICATE OF CONFERENCE

         Pursuant to Local Rule 7.1, I hereby certify that on October 8, 2018, I contacted counsel

for Plaintiffs by e-mail in an attempt to, in good faith, resolve or narrow the issues raised in this

motion.

                                                        /s/ Andrew J. Butcher
                                                        Andrew J. Butcher




4818-2663-1287, v. 1




                                                 2
